


Exhibit 10.2


SEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of July 29, 2015, by and between Silicon Valley Bank (“Bank”)
and The Rubicon Project, Inc., a Delaware corporation (“Borrower”) whose address
is 12181 Bluff Creek Drive, Playa Vista, CA 90094.
RECITALS
A.Bank, Borrower and Sitescout Corporation, a Washington corporation,
Rubicon-FAN, Inc., a Delaware corporation, Strategic Data Corp., a Delaware
corporation, and Mobsmith, Inc., a Delaware corporation (collectively, the
“Merged Subsidiaries”), have entered into that certain Loan and Security
Agreement dated as of September 27, 2011 (as the same has been and may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”). Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
B.Pursuant to a corporate restructuring as permitted under Section 7.3 of the
Loan Agreement, the Merged Subsidiaries have been merged with and into Borrower
(the “Restructuring”). Further, Borrower has previously formed Rubicon Project
Hopper, Inc., a Delaware corporation (“Hopper”), Rubicon Project Unlatch, Inc.,
a Delaware corporation (“Unlatch”), Rubicon Project Turing, Inc., a Delaware
corporation (“Turing”), Rubicon Project Edison, Inc., a Delaware corporation
(“Edison”), Advertisement Automation Accelerator, LLC, a Delaware limited
liability company (“AAA”), Rubicon Project Bell, Inc., a Delaware corporation
(“Bell”), and Rubicon Project Curie, Inc., a Delaware corporation (“Curie” and
together with Hopper, Unlatch, Turing, Edison, AAA and Bell each, a “New
Borrower” and collectively, the “New Borrowers”) as wholly-owned Subsidiaries of
Borrower.
C.Borrower has requested that Bank amend the Loan Agreement to (i) reflect the
new corporate structure of Borrower, including making the New Borrowers
co-borrowers thereunder, and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.
D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

682789.11    
1



--------------------------------------------------------------------------------




1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
2.1    Section 6.2 (Financial Statements, Reports, Certificates). Clauses (a),
(b), (d), and (f) of Section 6.2 are amended in their entirety and replaced with
the following:
(a)    a Transaction Report (and any schedules related thereto) (i) at the time
of each request for an Advance, and (ii)(A) if any amounts are outstanding under
the Revolving Line and (1) a Streamline Period is in effect, then within twenty
(20) days after the end of each month, or (2) a Streamline Period is not in
effect, then weekly, or (B) if no amounts are outstanding under the Revolving
Line, then quarterly within five (5) days after the filing of each 10-Q or 10-K
of Borrower with the SEC, provided that Borrower shall not be required to
deliver a Transaction Report for April, May, June, July, August, September,
October, November and December 2014, and January, February, March, April, May
and June 2015;
(b)    (i) accounts receivable agings, aged by invoice date, reconciliations of
accounts receivable agings, transaction reports and general ledger (A) if any
amounts are outstanding under the Revolving Line and (1) a Streamline Period is
in effect, then within twenty (20) days after the end of each month or (2) a
Streamline Period is not in effect, then weekly and with each request for an
Advance, or (B) if no amounts are outstanding under the Revolving Line, then
within five (5) days after the filing of each 10-Q or 10-K of Borrower with the
SEC; and (ii) accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, (A) if any amounts are outstanding under the
Revolving Line, then within twenty (20) days after the end of each month, or (B)
if no amounts are outstanding under the Revolving Line, then quarterly within
five (5) days after the filing of each 10-Q or 10-K of Borrower with the SEC,
provided that Borrower shall not be required to deliver the reports described in
this Section 6.2(b) for April, May, June, July, August, September, October,
November and December 2014, and January, February, March, April, May and June
2015;
(d)    together with the Monthly Financial Statements or the delivery of each
10-Q or 10-K of Borrower to Bank (as applicable), a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month or quarter (as applicable), Borrower was in full compliance with all
of the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Bank shall reasonably request, including, without
limitation, a statement that at the end of such month or quarter (as applicable)
there were no held checks, (i) if any amounts are outstanding under the
Revolving Line, then within thirty (30) days after the last day of each month,
or (ii) if no amounts are outstanding under the Revolving Line, then quarterly
within five (5) days after the filing of each 10-Q or 10-K of Borrower with the
SEC, provided that Borrower shall not be required to deliver a Compliance
Certificate for April, May, June, July, August, September, October, November and
December 2014, and January, February, March, April, May and June 2015;

682789.11    
2



--------------------------------------------------------------------------------




(f)    [Reserved.]
2.2    Section 6.2 (Financial Statements, Reports, Certificates). Clause (c) of
Section 6.2 is hereby amended by adding “if any amounts are outstanding under
the Revolving Line” to the beginning of such clause and adding “, provided that
Borrower shall not be required to deliver Monthly Financial Statements for
April, May, June, July, August, September, October, November and December 2014,
and January, February, March, April, May and June 2015” to the end of such
clause.
2.3    Section 6.2 (Financial Statements, Reports, Certificates). Clause (g) of
Section 6.2 is hereby amended by adding “, including without limitation any 10-Q
or 10-K of Borrower filed with the SEC” to the end of such clause.
2.4    Section 6.6 (Access to Collateral; Books and Records). Section 6.6 is
amended in its entirety and replaced with the following:
6.6    Access to Collateral; Books and Records. So long as any amounts are
outstanding under the Revolving Line, at reasonable times, on three (3) Business
Days’ notice (provided no notice is required if an Event of Default has occurred
and is continuing), Bank, or its agents, shall have the right to inspect the
Collateral and the right to audit and copy Borrower’s Books. The foregoing
inspections and audits shall be conducted at Borrower’s expense and no more
often than once every twelve (12) months but nothing herein restricts Bank’s
right to conduct such audits more frequently if Bank believes in good faith that
a Default or Event of Default has occurred. The charge therefor shall be $850
per person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses. In the
event Borrower and Bank schedule an audit more than ten (10) days in advance,
and Borrower cancels or seeks to reschedule the audit with less than ten (10)
days written notice to Bank, then (without limiting any of Bank’s rights or
remedies), Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling. Borrower hereby acknowledges that
an audit as described above with results satisfactory to Bank in its sole
discretion will be conducted at least thirty (30) days prior to the Funding Date
of the first Advance occurring after the Seventh Amendment Date.
2.5    Section 6.14 (Formation or Acquisition of Subsidiaries). A new Section
6.14 is added to the Loan Agreement as follows:
6.14    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, within
thirty (30) days of the date that Borrower forms any direct or indirect
Subsidiary or acquires any direct or indirect Subsidiary after the Effective
Date, Borrower shall (a) with respect to any such new Subsidiary that is a
wholly owned Domestic Subsidiary, cause such new Subsidiary to provide to Bank a
joinder to the Loan Agreement to cause such Subsidiary to become a co-borrower
hereunder, together with such appropriate financing statements and/or Control
Agreements, all in form and substance satisfactory to Bank (including being
sufficient to

682789.11    
3



--------------------------------------------------------------------------------




grant Bank a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary), (b) provide to Bank
appropriate certificates and powers and financing statements, pledging all (or
sixty-five percent (65%) with respect to any Foreign Subsidiary) of the direct
or beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Bank, and (c) provide to Bank all other documentation in form
and substance satisfactory to Bank, including one or more opinions of counsel
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above. Any
document, agreement, or instrument executed or issued pursuant to this Section
6.14 shall be a Loan Document.
2.6    Section 7.2 (Changes in Business, Management, Ownership of Business
Locations). Section 7.2(c) is amended in its entirety and replaced with the
following:
(c)    (i) permit or suffer any Change of Control in regard to Parent, or (ii)
enter into any transaction or series of related transactions in which any of
Rubicon Project Hopper, Inc., Rubicon Project Unlatch, Inc., Rubicon Project
Turing, Inc., Rubicon Project Edison, Inc., Advertisement Automation
Accelerator, LLC, Rubicon Project Curie, Inc. or Rubicon Project Bell, Inc.
ceases to be a wholly-owned Subsidiary of Rubicon Project, except in accordance
with Section 7.3 below.
2.7    Section 7.3 (Mergers or Acquisitions). Section 7.3 is amended in its
entirety and replaced with the following:
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except for Permitted Acquisitions.
A Subsidiary may merge or consolidate into another Subsidiary or into Borrower
(if such Subsidiary is also a Borrower hereunder).
2.8    Section 8.2 (Covenant Default). Section 8.2(a) is amended by adding
“, 6.14” immediately after the reference to “6.10(c)”.
2.9    Section 10 (Notices). Section 10 is amended by replacing the reference to
Borrower’s contact information with the following:
If to Borrower:
 
c/o The Rubicon Project, Inc.
12181 Bluff Creek Drive, 4th Floor
Playa Vista, CA 90094
Attn: Chief Accounting Officer and General Counsel

2.10    Section 12.17 (Removal of Borrowers). A new Section 12.17 is added to
the Loan Agreement as follows:
12.17    Removal of Borrowers. Prior to the Seventh Amendment Date, the term
“Borrower” in this Agreement included Sitescout Corporation, a Washington
corporation, Rubicon-FAN, Inc., a Delaware corporation, Strategic Data Corp., a
Delaware corporation,

682789.11    
4



--------------------------------------------------------------------------------




and Mobsmith, Inc., a Delaware corporation (collectively, the “Merged
Subsidiaries”). As a result of the corporate restructuring of Borrower as
permitted under Section 7.3 of this Agreement, the Merged Subsidiaries shall, as
of the Seventh Amendment Date, no longer be included as a “Borrower” hereunder.
2.11    Section 12.18 (Borrower Liability). A new Section 12.18 is added to the
Loan Agreement as follows:
12.18    Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints each other Borrower as
agent for the other for all purposes hereunder, including with respect to
requesting Credit Extensions hereunder. Each Borrower hereunder shall be jointly
and severally obligated to repay all Credit Extensions made hereunder,
regardless of which Borrower actually receives said Credit Extension, as if each
Borrower hereunder directly received all Credit Extensions.  Each Borrower
waives (a) any suretyship defenses available to it under the Code or any other
applicable law, including, without limitation, the benefit of California Civil
Code Section 2815 permitting revocation as to future transactions and the
benefit of California Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845,
2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right to require Bank to:
(i) proceed against any Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy.  Bank may exercise or
not exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability.  Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
2.12    Section 13 (Definitions). The following terms and their definitions are
added to Section 13.1, in appropriate alphabetical order, as follows:
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing fifty percent (50%) or more
of the combined voting power of Borrower’s then

682789.11    
5



--------------------------------------------------------------------------------




outstanding securities; or (b) during any period of twelve (12) consecutive
calendar months, individuals who at the beginning of such period constituted the
Board of Directors of Borrower (together with any new directors whose election
to the Board of Directors of Borrower was approved by  a vote of the directors
then still in office or Borrower’s stockholders, in each case in accordance with
the provisions of the Delaware General Corporations Law and Borrower’s bylaws)
cease for any reason other than death, retirement, change in principal
occupation or disability to constitute a majority of the directors then in
office.
“Permitted Acquisition” means any merger or consolidation with any other Person,
or the acquisition of all or substantially all of the capital stock or property
of another Person that meets the following requirements: (a) Bank shall receive
at least thirty (30) days' prior written notice of each such Permitted
Acquisition, which notice shall include a reasonably detailed description of the
transaction, and such other financial information, financial analysis,
documentation or other information relating to such transaction as Bank shall
reasonably request; (b) the total consideration for all such transactions,
including cash and the value of any non-cash consideration, does not in the
aggregate exceed Five Million Dollars ($5,000,000) in any twelve month period;
(c) the total cash consideration for all such transactions does not in the
aggregate exceed Two Million Dollars ($2,000,000) in any twelve month period;
(d) no Event of Default has occurred and is continuing or would exist after
giving effect to each such transaction; (e) Borrower is the surviving legal
entity; (f) Borrower shall demonstrate compliance, both before and after (on a
pro forma basis) giving effect to such transaction, with the terms of this
Agreement; (g) the credit risk to Bank, in its sole discretion, shall not be
increased as a result of the Permitted Acquisition; (h) such transaction shall
only involve assets located in the United States and comprising a business, or
those assets of a business, of the type engaged in by Borrower and its
Subsidiaries as of the date hereof (or any business reasonably related or
ancillary thereto or a reasonable extension thereof, as determined in good faith
by the board of directors); (i) such transaction shall be consensual and shall
have been approved by the target’s board of directors; and (j) if the target is
not merged with and into Borrower then, simultaneously with the closing of the
Permitted Acquisition, the target must, if requested by Bank, become a
"Borrower" under this Agreement and the other Loan Documents and become subject
to all rights and obligations of this Agreement and the other Loan Documents,
and must, if requested by Bank, execute and deliver to Bank a joinder agreement
acceptable to Bank as well as such other documents and agreements as required by
Bank in connection with the target becoming a Borrower and granting a Lien in
favor of Bank on the Collateral.
“Rubicon Project” means The Rubicon Project, Inc.
“Seventh Amendment Date” is July 29, 2015.
2.13    Exhibit B (Compliance Certificate). Exhibit B to the Loan Agreement is
amended in its entirety and replaced with Exhibit B attached hereto.
2.14    Exhibit D (Notice of Borrowing). Exhibit D to the Loan Agreement is
amended in its entirety and replaced with Exhibit D attached hereto.

682789.11    
6



--------------------------------------------------------------------------------




2.15    Exhibit E (Notice of Conversion/Continuation). Exhibit E to the Loan
Agreement is amended in its entirety and replaced with Exhibit E attached
hereto.
3.    Termination of Amended and Restated Cross-Corporate Continuing Guaranty.
Effective upon the consummation of the Restructuring, Bank and Borrower hereby
agree that that certain Amended and Restated Cross-Corporate Continuing Guaranty
dated as of September 14, 2012, executed by Borrower and the Merged Subsidiaries
in favor of Bank shall be terminated.
4.    Limitation of Amendments.
4.1    The amendments set forth in Section 2 above and the termination set forth
in Section 3 above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment

682789.11    
7



--------------------------------------------------------------------------------




or decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on Borrower, or (d) the organizational documents of
Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
8.    Deliverables.
8.1    Notwithstanding anything in this Amendment or the other Loan Documents to
the contrary, within thirty (30) days after the date of this Amendment, Borrower
shall (a) cause each New Borrower to provide to Bank a joinder to the Loan
Agreement, in substantially the form attached hereto as Schedule 1, to cause
such New Borrower to become a co-borrower under the Loan Agreement, together
with such appropriate financing statements and/or Control Agreements, and
Borrowing Resolutions, all in form and substance satisfactory to Bank (including
being sufficient to grant Bank a first priority Lien (subject to Permitted
Liens) in and to the assets of such New Borrower), (b) provide to Bank an
amendment to the Stock Pledge Agreement dated as of October 3, 2013, by and
between Borrower and Bank, in substantially the form attached hereto as
Schedule 2, together with appropriate certificates and powers and financing
statements, pledging the direct or beneficial ownership interest of Borrower in
its Subsidiaries, in form and substance satisfactory to Bank, (c) provide to
Bank all other documentation (including but not limited to each New Borrower’s
Operating Documents) in form and substance satisfactory to Bank which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above, and (d) provide to Bank Perfection
Certificates for Borrower.
8.2    Any document, agreement, or instrument executed or issued pursuant to
this Section 8 shall be deemed to be a “Loan Document” as that term is defined
in the Loan Agreement.

682789.11    
8



--------------------------------------------------------------------------------




9.    Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.
[Signature page follows.]



682789.11    
9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK
BORROWER


Silicon Valley Bank


The Rubicon Project, Inc.
By:
/s/ Victor Le
By:
/s/ Jonathan Feldman
Name:
Victor Le
Name:
Jonathan Feldman
Title:
VP
Title:
Assistant Secretary








682789.11    
[Signature Page to Seventh Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------




EXHIBIT B


COMPLIANCE CERTIFICATE
TO:        SILICON VALLEY BANK
Date:             
FROM: THE RUBICON PROJECT, INC., RUBICON PROJECT HOPPER, INC., RUBICON PROJECT
UNLATCH, INC., RUBICON PROJECT TURING, INC., RUBICON PROJECT EDISON, INC.,
ADVERTISEMENT AUTOMATION ACCELERATOR, LLC, RUBICON PROJECT CURIE, INC. and
RUBICON PROJECT BELL, INC.

The undersigned authorized officer of The Rubicon Project, Inc., on behalf of
itself and its Subsidiaries (jointly and severally, “Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”): (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below; (2) there are no Events of Default; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement; and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

682789.11    



--------------------------------------------------------------------------------




Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Monthly financial statements
Monthly within 30 days if any amounts outstanding under the Revolving Line
Yes No
Compliance Certificate
Within 5 days of filing of each 10-Q and 10-K and with monthly financial
statements (if applicable)
Yes No
Transaction Reports
With each Advance request and if no amounts outstanding under the Revolving
Line, within 5 days of filing of each 10-Q and 10-K, or if any amounts
outstanding under the Revolving Line, weekly if not on Streamline; otherwise,
Monthly within 20 days
Yes No
A/R Agings and Reconciliations
If no amounts outstanding under the Revolving Line, within 5 days of filing of
each 10-Q and 10-K, or if any amounts outstanding under the Revolving Line,
weekly and with each Advance request if not on Streamline; otherwise, Monthly
within 20 days
Yes No
A/P Agings
If no amounts outstanding under the Revolving Line, within 5 days of filing of
each 10-Q and 10-K, or if any amounts outstanding under the Revolving Line,
monthly within 20 days
Yes No
Annual Projections
Within 30 days of earlier of (i) approval by Board or (ii) start of FY
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No



Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain on a Monthly Basis:
 
 
 
Minimum Fixed Charge Coverage Ratio*
1.10:1.00
_____:1.00
Yes No

* Only required during a Triggering Period and the month immediately preceding
such Triggering Period.


Streamline Periods/Performance Pricing
Applies
Net Cash ≥ $1.00*
Streamline Period is in effect; Prime + 0.00% or LIBOR + 2.00%
Yes No
Net Cash < $1.00
Streamline Period is not in effect; Prime + 1.50% or LIBOR + 3.50%
Yes No

*If transitioning from not having a Streamline Period in effect to having a
Streamline Period in effect, Borrower must maintain Net Cash equal to or greater
than One Dollar ($1.00) for three (3) consecutive months prior to such
Streamline Period taking effect.


The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.



682789.11    



--------------------------------------------------------------------------------




Other Matters


Have there been any amendments of or other changes to the Operating Documents of
Borrower or any of its Subsidiaries? If yes, provide copies of any such
amendments or changes with this Compliance Certificate.
Yes
No



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
The Rubicon Project, Inc.
 
BANK USE ONLY
 
 
 
By: ______________________________________
 
Received by: _____________________
AUTHORIZED SIGNER
Name: ___________________________________
 
Date: _________________________
Title: ____________________________________
 
Verified: ________________________
AUTHORIZED SIGNER
 
 
Date: _________________________
 
 
Compliance Status: Yes No




682789.11    



--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Fixed Charge Ratio (Section 6.9(a)) (Only required during a Triggering
Period and the month immediately preceding such Triggering Period.)
Required:    1.10:1.00


Actual:        _____:1.00



682789.11    



--------------------------------------------------------------------------------




A.
Net Income of Borrower during the trailing 12-month period
$   ___
B.
To the extent included in the determination of Net Income




 
1. The provision for income taxes
$   ___


 
2. Depreciation expense
$   ___


 
3. Amortization expense
$   ___


 
4. Interest Expense
$   ___


 
5. Non-cash stock compensation expense
$   ___


 
6. Purchase accounting adjustments
$   ___
 
 
$   ___
 
7. Non-cash adjustments under ASC 350, 805 and 815
$   ___
 
 
$   ___
 
8. Other expenses or charges which do not represent a cash item
$   ___
 
 
$   ___
 
9. Other non-recurring losses or expenses up to $500,000
$   ___
 
 
$   ___
 
10. Cash paid for income taxes
$   ___


 
11. Capital Expenditures (including software)
$   ___


 
12. IPO capitalized costs
$   ___


 
13. The sum of lines 1 through 9 minus lines 10 through 12
$   ___


C.
Adjusted EBITDA (line A plus line B.13)
$   ___


D.
Interest expenses accrued during trailing 12-month period
$   ___


E.
Principal payments required to be paid during trailing 12-month period
$   ___


F.
Fixed Charges (line D plus line E)
$   ___


G.
Fixed Charge Coverage Ratio (line C divided by line F)
___:1.00





Is line G equal to or greater than 1.10:1:00?
______  No, not in compliance
 
______  Yes, in compliance




682789.11    



--------------------------------------------------------------------------------




EXHIBIT D


FORM OF NOTICE OF BORROWING
THE RUBICON PROJECT, INC., RUBICON PROJECT HOPPER, INC., RUBICON PROJECT
UNLATCH, INC., RUBICON PROJECT TURING, INC., RUBICON PROJECT EDISON, INC.,
ADVERTISEMENT AUTOMATION ACCELERATOR, LLC, RUBICON PROJECT CURIE, INC. and
RUBICON PROJECT BELL, INC.
 
Date: ____________________

TO:
SILICON VALLEY BANK

3003 Tasman Drive
Santa Clara, CA 95054
Attention: Victor Le
Email: vle@svb.com
    


RE:
Loan and Security Agreement dated as of September 27, 2011 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between THE RUBICON PROJECT, INC., RUBICON PROJECT HOPPER, INC., RUBICON
PROJECT UNLATCH, INC., RUBICON PROJECT TURING, INC., RUBICON PROJECT EDISON,
INC., ADVERTISEMENT AUTOMATION ACCELERATOR, LLC, RUBICON PROJECT CURIE, INC. AND
RUBICON PROJECT BELL, INC. (individually and collectively, the “Borrower”), and
Silicon Valley Bank (the “Bank”)

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5 of the Loan Agreement, of the borrowing of an Advance.
1.The Funding Date, which shall be a Business Day, of the requested borrowing is
_______________.
2.The aggregate amount of the requested Advance is $_____________.
3.The requested Advance shall consist of $___________ of Prime Rate Advances and
$ ______ of LIBOR Advances.
4.The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be __________ months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)    all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those

682789.11    





--------------------------------------------------------------------------------




representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and
(c)    the requested Advance will not cause the aggregate principal amount of
the outstanding Advances to exceed, as of the designated Funding Date, the
Revolving Line.
BORROWER
THE RUBICON PROJECT, INC., on behalf of itself and all Borrowers
 
 
 
By:  __________________________________
 
Name:  _______________________________
 
Title:  ________________________________

For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 


682789.11    





--------------------------------------------------------------------------------




EXHIBIT E
FORM OF NOTICE OF CONVERSION/CONTINUATION
THE RUBICON PROJECT, INC., RUBICON PROJECT HOPPER, INC., RUBICON PROJECT
UNLATCH, INC., RUBICON PROJECT TURING, INC., RUBICON PROJECT EDISON, INC.,
ADVERTISEMENT AUTOMATION ACCELERATOR, LLC, RUBICON PROJECT CURIE, INC. and
RUBICON PROJECT BELL, INC.
 
Date: ____________________

TO:
SILICON VALLEY BANK

3003 Tasman Drive
Santa Clara, CA 95054
Attention: Victor Le
Email: vle@svb.com
    


RE:
Loan and Security Agreement dated as of September 27, 2011 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between THE RUBICON PROJECT, INC., RUBICON PROJECT HOPPER, INC., RUBICON
PROJECT UNLATCH, INC., RUBICON PROJECT TURING, INC., RUBICON PROJECT EDISON,
INC., ADVERTISEMENT AUTOMATION ACCELERATOR, LLC, RUBICON PROJECT CURIE, INC. AND
RUBICON PROJECT BELL, INC. (individually and collectively, the “Borrower”), and
Silicon Valley Bank (the “Bank”)

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.6 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:
1.    The date of the [conversion] [continuation] is
                                           , 20___.
2.    The aggregate amount of the proposed Advances to be [converted] is
$                          or [continued] is
$                                  .
3.    The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances.
4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.
The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:
(a)    all representations and warranties of Borrower stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that

682789.11    



--------------------------------------------------------------------------------




such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation]; and
(c)    the requested [conversion] [continuation] will not cause the aggregate
principal amount of the outstanding Advances to exceed, as of the designated
Funding Date, the Revolving Line.
BORROWER
THE RUBICON PROJECT, INC., on behalf of itself and all Borrowers
 
 
 
By:  __________________________________
 
Name:  _______________________________
 
Title:  ________________________________

For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 


682789.11    



--------------------------------------------------------------------------------




SCHEDULE 1


ADDITIONAL BORROWER JOINDER SUPPLEMENT


[See attached.]



682789.11    



--------------------------------------------------------------------------------




SCHEDULE 2


AMENDMENT TO STOCK PLEDGE AGREEMENT


[See attached.]

682789.11    

